Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
Claim 1 teaches parenthesis which make it unclear if the limitation between the parentheses included or not in the claim.
  	Claim 18 teaches {less than the entire wide-FOV of the host site}, the term "less than" in claim18 is a relative term which renders the claim indefinite.  The term "less" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kashtan (US 20160275952) in view of Faulkner (US 20190230310).
Regarding claim 1, Kashtan teaches, a method for enabling a teleconference among one or more host-side users located at a host site and one or more client-side users that are remotely located relative to the host site (abstract, Paragraph 1, Fig. 1), wherein a host device is located at the host site, and wherein each of the one or more client-side users uses a respective client device to participate in the teleconference (see Fig. 1, el. 101, el. 102, 103, 104), the method comprising:
 	receiving from the host device a host site audio-visual feed that includes audio and video of the host site (Paragraph 1 and 28); 
receiving from each of one or more client devices, being used by a respective one of the one or more client-side users, a client data feed that includes audio data for the client-side user 
providing to each client device, of the one or more client devices, the host site audio-visual feed or a modified version thereof, which includes video and audio data of the host site, to thereby enable each client device to output video and audio of the host site for consumption by a respective client-side user that is using the client device; and 
providing to the host device, for each client device of the one or more client devices, the client data feed, to thereby enable the host device to display, to the one or more host-side users located at the host site, a visual representation of each of the one or more client-side users, wherein the visual representation of each client-side user, of the one or more client-side users, comprises one or more real-word images of the client-side user, real-world video of the client-side user, or an avatar representing the client- side user. (Kashtan discloses providing real time audio/video, avatar represent the participants and metadata during a video conference between different parties, paragraph 31, 33, 56, 66, 70, 88-89).
Kashtan discloses head and eye tracking (Paragraph 137).
Kashtan does not explicitly teach receiving from each client device, of the one or more client devices, orientation information for the respective client-side user that is using the client device or providing to the host device the orientation information of the client-side user that is using the client device to display to the one or more host-side users located at the host site, a 
	Faulkner in the same art of endeavor discloses the above (Paragraph 22, 44, 65, 74).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Kashtan with Faulkner in order to improve the system and enhance user experience.
Regarding claim 2, Kashtan in view of Faulkner teaches, the one or more client-side users comprises a plurality of client-side users, each of which uses a respective client device of a plurality of client devices to participate in the teleconference (Kashtan: Fig. 1, el. 102, 103, 104); and for a first client-side user of the plurality of client-side users, the visual representation data, which is received from the client device of the first client-side user, corresponds to motion data sufficient to animate an avatar representing the first client-side user; and the client data feed and the orientation information for the first client-side user, which is provided to the host device, enables the host device to display the avatar representing the first client-side user in a manner that indicates an orientation with which the first client-side user is consuming video of the host site using the client device of the first client-side user (Kashtan: Paragraph 31, 56, 66, 69, 137 “avatar represent participant, head tracking, Faulkner: Paragraph 22, 44, 62, 65, 71, 74; indicate orientation and display avatar with this orientation).
Regarding claim 3, Kashtan in view of Faulkner teaches, for a second client-side user of the plurality of client-side users, the visual representation data, which is received from the client device of the second client-side user, corresponds to real-world video of the second client- side user; and the client data feed and the orientation information of the second client-
Regarding claim 4, Kashtan in view of Faulkner teaches, wherein: the one or more client-side users comprises a plurality of client-side users, each of which uses a respective client device of a plurality of client devices to participate in the teleconference (Kashtan: Fig. 1); a respective said client data feed and respective orientation information is received from each of the plurality of client devices for a respective one of the plurality of client- side users (Faulkner: Paragraph 22, 44, 62, 65, 71, 74; indicate orientation and display avatar with this orientation); and the method further comprises providing to each client device, of the plurality of client devices being used by the plurality of client-side users, one or more client data feeds and respective orientation information that enables the client device to display a visual representation of one or more other ones of the client-side users at one or more respective virtual locations at the host site (Faulkner: Paragraph 22, 44, 62, 65, 71, 74 and Kashtan: Paragraph 31).
Regarding claim 5, Kashtan in view of Faulkner teaches, wherein: a first said client data feed and respective orientation information for a first client- side user of the plurality of client-side users, and a second said client data feed and respective orientation information for a second client-side user of the plurality of client- side users, are both provided to a third client-
Regarding claim 21, please see claim 1 rejection.
Regarding claim 22, please see claim 1 rejection.
Claims 6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kashtan (US 20160275952) in view of Faulkner (US 20190230310) in view of Welch (US 20120038739).
Regarding claim 6, Kashtan in view of Faulkner teaches, the first and second client data feeds that are provided to the client device of the third client-side user enable the avatar representing the first client-side and the real-world video of the second client-side user to be simultaneously displayed on the client device of the third client-side use (Faulkner teach receiving video feed in real time from users see Fig. 3B and also teach displaying avatar 
Kashtan in view of Faulkner does not teach the avatar representing the first client-side and the real-world video of the second client-side user appear as if they are located at the host site
Welch in the same art of endeavor teaches the above (see Fig. 3; display site 304).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Kashtan in view of Faulkner with Welch in order to improve the system and enhance conference experience.
Regarding claim 17, Kashtan in view of Faulkner teaches, the claimed method.
Kashtan in view of Faulkner does not teach in response to orientation information from a head mounted display (HMD) type of client device indicating that a first client-side user has changed their head pose, changing how an orientation of a representation of the first client-side user is displayed on the host device and on a client device of another client-side user; or in response to orientation information from a client device indicating that a first client-side user has changed their viewport by performing panning and/or tilting, changing how an orientation of a representation of the first client-side user is displayed on the host device and on a client device of another client-side user.
Welch in the same art of endeavor teaches the above (welch: Paragraph 5, 36 and Faulkner: Fig. 3).
.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kashtan (US 20160275952) in view of Faulkner (US 20190230310) in view of Valli (US 10, 701318).
Regarding claim 7, Kashtan in view of Faulkner teaches, the claimed method.
Kashtan in view of Faulkner does not teach the host device determining or otherwise obtaining, for each client-side user of the one or more client-side users, virtual location information for the client-side user; and wherein when the host device displays, to the one or more host-side users located at the host site, the visual representation of each client-side user of the one or more client- side users, the visual representation of the client-side user is displayed at their respective virtual location.
Valli in the same art of endeavor teaches the above (abstract and Col. 37, lines 6-28 and lines 30-44).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Kashtan in view of Faulkner with Valli in order to improve the system and enhance conference experience.
Regarding claim 8, Kashtan in view of Faulkner in view of Valli teaches, wherein the host device determines the virtual location information of a client-side user of the one or more client-side users by assigning the client-side user their respective virtual location (Valli Col. 37, lines 6-28 and lines 30-44 and Col. 38, lines 26-35).

Regarding claim 10, Kashtan in view of Faulkner in view of Valli teaches, changing where the visual representation of one of the one or more client-side users is displayed in response to the virtual location of the one of the one or more client- side users changing (Col. 8, lines 5-25).
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kashtan (US 20160275952) in view of Faulkner (US 20190230310) in view of Bradski (US 20160026253).
Regarding claim 11, Kashtan in view of Faulkner teaches, the claimed method.
Kashtan in view of Faulkner does not teach wherein: at least a video portion of the host site audio-visual feed is obtained by a wide- field-of-view (wide-FOV) camera of the host device that produces wide-FOV video; and different portions of the host site can be viewed by each client-side user, of the one or more client-side users, in response to the client-side user adjusting their orientation.
Bradski teaches the above (abstract, Paragraph 603, 607, 1094, 1095).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Kashtan in view of Faulkner with Bradski in order to improve the system and enhance conference experience.
	Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kashtan (US 20160275952) in view of Faulkner (US 20190230310) in view of Reitan (US 20130249947).
Regarding claim 12, Kashtan in view of Faulkner teaches, the claimed method.

	Reitan in the same art of endeavor discloses the above (Paragraph 258, 482, 503, 509-510, 547).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Kashtan in view of Faulkner with Reitan in order to improve the system, mimic the real environment and enhance conference experience.
Regarding claim 13, Kashtan in view of Faulkner in view of Reitan teaches, producing for a said client-side user a synthesized audio-visual feed that appears as if it were generated by a capture device located at the virtual location of the said client- side user within the 3D model of the host site; and providing the synthesized audio-visual feed, or a modified version thereof, to the client device of the said client-side user to thereby enable consumption thereof by the said client-side user (Reitan: Paragraph 848, 877, 971; synthesize audio/ video).

Regarding claim 14, Kashtan in view of Faulkner in view of Reitan teaches, wherein the synthesized audio-visual feed produced for the said client-side user changes in response to the said client side user's virtual location at the host site changing (Reitan: Paragraph 71, 164; every time the user moves, the virtual location will change to reflect the new changes and the video/audio will be re-produced to reflect the new location), such that when the said client-side 
Regarding claim 15, Kashtan in view of Faulkner in view of Reitan teaches, causing to display on an augmented reality (AR) device being used by a host-side user (Fig. 3A, el. 305 and Paragraph 264-271), a visual representation of at least one of the one or more client-side users at their respective virtual location within the 3D model of the host site and with their respective orientation (Reitan: Paragraph 258 and 264-271).
Regarding claim 16, Kashtan in view of Faulkner in view of Reitan teaches, wherein when the virtual location of a said client-side users change, the visual representation the said client-side user displayed on the AR device changes, such that when the said client-side user moves from a first virtual location within the 3D of the host site to a second virtual location within the 3D model of the host site, the visual representation of the said client-side user changes from being at the first virtual location to being at the second virtual location (Reitan: Paragraph 71, 164, 258, 264-271).
Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652